Citation Nr: 0628096	
Decision Date: 09/08/06    Archive Date: 09/20/06	

DOCKET NO.  04-05 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for an acquired 
psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran testified before the undersigned at a Travel 
Board hearing conducted in Cleveland in April 2006.  
Testimony provided at that hearing makes it clear that there 
is additional evidence with respect to each pending claim 
which is outstanding and which has not been collected for 
review.  Additionally, after the case was forwarded to the 
Board for appellate review, the veteran submitted two lay 
statements in supports of his claims without waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (d) 
(2005).  

At the hearing, the veteran reported that he had continued to 
receive treatment from VA facilities at the St. Clairsville 
Outpatient Clinic and from the VA Medical Center (VAMC) in 
Pittsburgh.  With respect to his claim of a back disorder, 
the veteran reported that he had, sometime in 2005, received 
an MRI of his back at the Pittsburgh VAMC which was 
interpreted as revealing disc disease.  As there is no 
competent clinical evidence presently on file demonstrating 
any disability or pathology of the back, an MRI revealing 
disc disease would certainly be relevant to the veteran's 
claim.  

In this regard, the Board would note that the veteran's 
initial claim for a back disorder was based upon his 
allegation that a numbness was attributable to some form of 
exposure in the Persian Gulf, within the laws and regulations 
governing awards of service connection based upon undiagnosed 
illness.  It is noteworthy, however, that there was no 
discussion about such exposure or undiagnosed illness at the 
hearing, and of course if the veteran is found to have disc 
disease, then a finding of undiagnosed illness would not be 
warranted, since there would be a diagnosis of disc disease.  
In any event, remand is necessary to secure all up-to-date 
records from these two VA facilities, to include a 2005 MRI 
of the veteran's back.  

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the veteran reported at 
the hearing that he had received Court-ordered counseling and 
treatment some 3 1/2 years earlier at the Belmont County 
Community Health Center.  He also reported that he had been 
seen at a Veterans Center in Wheeling, West Virginia.  These 
records must also be collected for review, after getting the 
veteran's assistance in properly completing medical release 
forms with full and proper names, addresses and dates of 
treatment.  

The veteran was provided initial formal VCAA notice in May 
2003, prior to the issuance of the adverse rating decision 
now on appeal from July 2003.  He was subsequently provided 
VCAA notice with respect to downstream issues in March 2006.  
The Board finds that VCAA notice is adequate in this case.  
However, in conformance with VCAA duty to assist, the Board 
would point out with respect to the veteran's claim for 
service connection for a back disorder, that if the veteran 
claims a back disorder as an undiagnosed illness, the 
evidence necessary to substantiate that claim must comply 
with the Persian Gulf War Veterans' Benefits Act as explained 
to the veteran in detail in a January 2004 statement of the 
case.  

If, however, the VA MRI demonstrates that the veteran has 
disc disease, then this constitutes a diagnosis which is not 
compatible with a finding for undiagnosed illness, and it 
would then be necessary for the veteran to show that current 
disc disease (or other positive findings of clinical 
pathology), are attributable to some incident, injury, or 
disease of active service.  The Board notes that there is 
apparently only a single service medical record from July 
1992 documenting a complaint of upper back and neck pain, 
which was then diagnosed as strain.  The question presented 
is whether this or some other incident during service 
constituted the etiological origin of what is reflected in a 
2005 MRI study.  

The Board will not in this remand order a VA orthopedic 
examination, but instead leave this to the discretion of the 
RO.  If, after collecting all evidence directed in this 
remand, there is an indication that current findings "may be" 
associated with documented injury or disease during the 
veteran's active military service, and there is insufficient 
medical evidence for VA to make an informed decision, then 
the RO should refer this issue for VA orthopedic examination 
in conformance with VCAA at 38 U.S.C.A. § 5103A (d) (2).

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the Board notes that 
the veteran was provided a confirmed (by two physicians) 
diagnosis of a personality disorder during service, for which 
he was separated.  The veteran has been informed that 
personality disorder is not a disability for VA compensation 
purposes.  The veteran was provided a VA psychiatric 
examination which included claims folder review in December 
2004 which also resulted in a finding of personality disorder 
(in addition to substance-induced mood disorder and alcohol 
dependence, which as primary disorders would also not be 
disabilities for VA compensation purposes).  

However, VA outpatient treatment records (without benefit of 
claims folder review) have also resulted in impressions of 
bipolar disorder, major depression and rule out various other 
disorders, and adjustment disorder with depressed mood.  At 
present, the evidence does not show that the veteran 
sustained an acquired psychiatric disorder during service, or 
to a compensable degree within one year after service 
separation.  No current clinical psychiatric diagnosis 
exclusive of personality disorder includes any opinion that 
the diagnosis is attributable to any incident, injury or 
disease of active military service.  

The veteran has not specifically made claim for post-
traumatic stress disorder (PTSD), although this issue was 
certainly discussed in testimony at the personal hearing.  
There is at present no clinical diagnosis of PTSD on file.  
The veteran is in receipt of a Combat Action Ribbon which is 
reflective of combat with the enemy, and which would obviate 
the requirement for verifying any alleged combat stressor(s) 
in accordance with the governing regulation at 38 C.F.R. 
§ 3.304 (f).  In this regard, the Board also notes that the 
veteran reported, at the December 2004 VA psychiatric 
examination, being raped during service, but he refused to 
discuss this matter with the examining psychiatrist.  In June 
2006, the representative submitted a statement purporting to 
describe stressful incidents for the veteran during service, 
including a sexual assault.  Noncombat stressors would have 
to be verified if there was a diagnosis of PTSD.  For VCAA 
purposes, the veteran is referred to the provisions of 
38 C.F.R. § 3.304 (f)(3), if he claims to have PTSD related 
to an in-service personal assault. Again, the Board will not 
order a VA psychiatric examination at this point, but will 
defer such decision to the RO after completing the 
development requested in this remand.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should collect all 
outstanding records of the veteran's 
treatment with VA at the VAMC in 
Pittsburgh (including an MRI of the 
back), and all records of his treatment 
at the VA Outpatient Clinic in St. 
Clairsville, Ohio, which are not already 
on file.  The RO should forward medical 
release forms to the veteran for his 
proper completion with names, addresses, 
and specific dates of treatment for 
psychological counseling or treatment at 
the Belmont County Community Health 
Center, and a Veterans Center in 
Wheeling, West Virginia.  Upon receipt of 
these properly completed medical 
releases, the RO should then collect all 
records available from those facilities 
for inclusion in the claims folder.  The 
veteran should also be offered the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his pending claims, including 
any additional detailed argument he may 
have with respect to how he believes any 
current disability is causally related to 
incidents of military service.

2.  After completing the above 
development and collecting all additional 
outstanding relevant medical evidence 
available, the RO should again review all 
of the evidence on file with respect to 
each pending claim.  At this point, the 
RO must specifically consider whether or 
not VCAA at 38 U.S.C.A. § 5103A (d) (2) 
would require a VA orthopedic examination 
for the purpose of determining whether 
any currently identified disability of 
the back is attributable to some incident 
or injury of service.  If such referral 
is made, it must include claims folder 
review, and appropriate questions should 
be drafted referencing the evidence of 
back strain during service and current 
MRI findings, and any other additional 
relevant evidence with specific questions 
posed for the VA orthopedist.  After 
reviewing all evidence collected on 
remand in addition to that already on 
file, the RO must also consider whether 
VCAA would require the veteran's referral 
for a VA psychiatric examination with 
claims folder review.  Again, the 
appropriate evidence on file should be 
referenced and specific questions posed 
to the VA physician, if such referral is 
made.  If referral for VA examination 
consistent with VCAA with request for 
opinions is not made for either or both 
claims, then a discussion of the thought 
process involved must be included in any 
subsequently issued supplemental 
statement of the case.  Any additional 
examinations conducted must be included 
in the claims folder.  

3.  After completion of the above 
development, the RO should again address 
each of the veteran's pending claims.  If 
any decision is not to the veteran's 
satisfaction, he and the representative 
must be provided with a supplemental 
statement of the case which includes 
initial consideration of all evidence 
obtained on remand, the two lay 
statements submitted directly to the 
Board in May 2006, and a discussion of 
VCAA compliance, including 38 U.S.C.A. 
§ 5103A (d) (2).  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



